UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7042



BRIAN WILLI,

                                             Petitioner - Appellant,

          versus


DONALD W. FARLEY, Sheriff of Rockingham
County; ATTORNEY GENERAL OF THE COMMONWEALTH
OF VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-99-22-7)


Submitted:     December 16, 1999         Decided:    December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Walter Franklin Green, IV, Harrisonburg, Virginia, for Appellant.
Robert H. Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia; Mark Dudley Obenshain, WHARTON,
ALDHIZER & WEAVER, Harrisonburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Willi seeks to appeal the district court’s orders deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999) and denying reconsideration of that order.     We

have reviewed the record and the district court’s opinion and

orders and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Willi v. Farley, No. CA-99-22-7 (W.D.

Va. May 18 and June 21, 1999).       We also deny Willi’s motion for

formal briefing and dispense with oral argument, because the facts

and legal contentions are adequately presented in the materials

before the court and formal briefing and argument would not aid the

decisional process.




                                                           DISMISSED




                                 2